Citation Nr: 0830543	
Decision Date: 09/09/08    Archive Date: 09/16/08

DOCKET NO.  05-32 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from May 1987 to September 
1987 and from November 1990 to May 1991.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a February 2005 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in No. Little Rock, 
Arkansas, which found that new and material evidence had not 
been submitted sufficient to reopen a claim of entitlement to 
service connection for hearing loss.

This issue was reopened in January 2008, and remanded by the 
Board for further development.  That development having been 
completed, the issue is as stated above, and returns to the 
Board.


FINDINGS OF FACT

The preponderance of the evidence of record indicates that 
the veteran's hearing loss is not related to service.


CONCLUSION OF LAW

The veteran's bilateral hearing loss was not incurred in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).

In October 2004, October 2005, May 2006, February 2008, and 
August 2006, the agency of original jurisdiction (AOJ) sent 
letters to the veteran providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The August 2006 
letter also provided the notice of the disability rating and 
effective date regulations, in accord with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  No prejudice has been 
alleged in the timing of these notices, and none is apparent 
from the record; and the claim was readjudicated in March 
2008.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (noting that a timing defect may be cured by the 
issuance of fully compliant notification followed by a re-
adjudication of the claim).  

The VA has also done everything reasonably possible to assist 
the veteran with respect to his claim for benefits, such as 
obtaining medical records and providing the veteran with a VA 
examination.  Consequently, the duty to notify and assist has 
been satisfied.

The veteran and his representative contend that his current 
hearing loss and tinnitus are related to service.  
Specifically, they contend that the veteran's current hearing 
loss is the result of exposure to loud artillery in service.

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(b).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
the condition as to which, under Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic then generally a showing of 
continuity of symptomatology after service is required for 
service connection.

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for hearing loss.  
In this regard, the Board finds that the preponderance of the 
evidence of record indicates that, while the veteran has 
hearing loss, it is not due to service.  Initially, the Board 
points out that the veteran's service medical records, to 
include reports dated April 1987, April 1991, and May 1991, 
contain no complaints of, treatment for, or diagnosis of any 
hearing loss.  The evidence does not show a diagnosis of 
hearing loss for the veteran until a 2005 private treatment 
record, some 14 years after his separation from service.  See 
Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting 
that it was proper to consider the veteran's entire medical 
history, including the lengthy period of absence of complaint 
with respect to the condition he now raised].

The Board recognizes that the veteran has submitted several 
statements from relatives and friends indicating that the 
veteran's hearing loss decreased after service; however, as 
lay people, they are not competent to testify as to the 
medical etiology of the veteran's hearing loss.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

The Board also notes that an April 2005 private treatment 
record indicates that the veteran was found to have bilateral 
moderate sensorineural hearing loss.  In an addendum 
statement to that record, an audiologist indicates that in 
her opinion, the veteran's military service as an 
artilleryman either caused his current hearing loss, or 
aggravated it.  The Board finds this opinion to be of minimal 
probative value, as the audiologist does not indicate that 
the claims file or the veteran's service medical records were 
reviewed in making this opinion, nor does she provide reasons 
or bases for her opinion.

The Board finds particularly probative an April 2008 report 
of VA examination.  At that time the veteran's entire claims 
file was reviewed, and the veteran thoroughly examined.  The 
veteran's exposure to noise in service and after service was 
also noted.  The veteran was found to have a mild 
sensorineural hearing loss from 4000 to 8000Hz in the right 
ear, and a mild hearing loss from 2000 to 8000Hz in the left 
ear, except for a moderate loss at 6000 Hz.  Word recognition 
ability was excellent in both ears.  The examiner indicated 
that the veteran's bilateral hearing loss was less likely as 
not caused by or as a result of acoustic trauma in the 
military.  In support of this opinion the examiner indicated 
that hearing acuity near separation, in April 1991 and May 
1991, showed clinically normal hearing.  The examiner 
indicated that the veteran's current bilateral hearing loss 
occurred some time post military service and could be related 
to such factors as age and post service noise exposure.  The 
Board finds this opinion particularly probative because it 
was made after a thorough review of the veteran's medical 
records, as well as a thorough examination, and because the 
examiner provides reasons and bases in support of his 
opinion.

Therefore, considering all evidence of record, including that 
the veteran's hearing tests in service were within normal 
limits, that the veteran was not diagnosed with hearing loss 
until 14 years after his separation from service, and 
considering that the preponderance of the medical etiology 
opinion of record indicates that the veteran's current 
hearing loss is not related to service, the Board finds that 
the preponderance of the evidence of record is against a 
grant of service connection for hearing loss.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for hearing loss is denied.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


